Citation Nr: 1404374	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) with depressive disorder and anxiety-related vomiting episodes prior to March 16, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD with depressive disorder and anxiety-related vomiting episodes on or after March 16, 2012.


REPRESENTATION

Veteran represented by: Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that rating decision, the RO granted entitlement to service connection for PTSD and assigned a 10 percent rating.  The Veteran perfected this appeal from the rating assigned in that decision.

In October 2012, the RO issued a rating decision that granted a 30 percent evaluation for PTSD effective from March 16, 2012.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues with regard to PTSD remain on appeal and have been recharacterized as reflected on the title page.

The Veteran was previously represented by The American Legion, who he appointed in July 2004, but he later appointed an agent in March 2011.  In March 2013 correspondence, the Veteran's agent indicated that he was withdrawing representation and had informed the Veteran of that fact.  However, the Board noted in an October 2013 letter that the agent would need to submit a motion to withdraw as the Veteran's representative because his case had already been certified to the Board.  It was noted that he had 30 days to file such a motion and that the Board would assume that he wished to remain the representative if there was no response during that time period.  To date, there has been no response to the October 2013 letter.  Therefore, the agent is still considered the Veteran's representative.  However, the Veteran may revoke the power of attorney if he so choses.  

While the Veteran requested a hearing before the Board in April 2010 and was scheduled for one in June 2013, he did not appear for the proceeding.  The Board notes that the March 2013 correspondence from the Veteran's agent indicates that he spoke with the Veteran who informed him that he did not wish to appear at a hearing.  Therefore, the hearing request is deemed withdrawn.

A review of the Veteran's virtual VA claims files shows that they contain only evidence that is duplicative of records already contained in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination relative to his psychiatric disability in June 2009.  In May 2012, he underwent psychiatric evaluation as a part of an inpatient hospitalization for an unrelated matter.  That record suggested that the Veteran's disability had worsened, and therefore, the RO assigned the increased 30 percent evaluation for PTSD as of that date.  However, the Board finds that the May 2012 record is not adequate to evaluate the Veteran's disability.  In this regard, the report does address all of the rating criteria necessary to assess the Veteran's level of severity under the General Rating Formula for Mental Disorders.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination that fully evaluates the current severity of his disability.

In addition, any ongoing VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records dated from October 2012 to the present.

2.  Once all identified and available relevant medical records have been obtained, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD with depressive disorder and anxiety-related vomiting episodes.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should specifically address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

3.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative (if he appoints one) should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

